Citation Nr: 0737287	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether an April 1997 rating decision was clearly and 
unmistakably erroneous (CUE) in granting a 100 percent rating 
for bilateral glaucoma.

Whether an April 1997 rating decision was clearly and 
unmistakably erroneous (CUE) in granting dependents' 
educational assistance under 38 U.S.C. Chapter 35.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO granted 
service connection for glaucoma and awarded a 30 percent 
rating, effective September 3, 1986.  In a November 1992 
rating decision a 70 percent rating was assigned, effective 
July 7, 1992.

2.  In an April 1997 rating decision, the RO increased the 
rating for bilateral glaucoma to 100 percent, effective 
January 30, 1997.

3.  In a July 2005 rating decision, the RO proposed to reduce 
the rating for bilateral glaucoma to 70 percent based on 
clear and unmistakable error in the April 1997 rating 
decision; the veteran was informed of the proposal by letter 
dated in August 2005, and was afforded a period of 60 days in 
which to submit additional evidence.

4.  By rating decision dated in November 2005, the veteran's 
rating for bilateral glaucoma was reduced to 70 percent, 
effective February 1, 2006, based on a finding of clear and 
unmistakable error in an April 1997 rating decision.

5.  The April 1997 rating decision evaluating the veteran's 
bilateral glaucoma as 100 percent disabling was based on 
clear and unmistakable error.

6.  The veteran does not have a permanent totally disabling 
service connected disability.

7.  The veteran is not substantially confined to his home or 
immediate premises and he is capable of adequately attending 
to the needs of daily living without the regular assistance 
of another person.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision was clearly and 
unmistakably erroneous, and the criteria for a 100 percent 
rating for bilateral glaucoma were not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.75, 
4.76, 4.76a, 4.77, 4.79, 4.83, 4.83a, 4.84, 4.84a, Diagnostic 
Codes 6013, 6061-6079, 6080 (2005).

2.  The April 1997 rating decision was clearly and 
unmistakably erroneous, and the criteria for eligibility for 
Dependents' Educational Assistance benefits pursuant to 
38 U.S.C. Chapter 35 were not met.  38 U.S.C.A. §§ 3500, 
3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2007).

3.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met. 38 U.S.C.A. §§ 1114(l) 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.350, 3.352(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.  The provisions 
of the VCAA, and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159, are not, however, applicable to 
claims of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

With respect to the claim of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person, the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in April 2004, August 2005, March 2006, and April 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decisions, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  



Analysis

I.  Was the April 1997 rating decision clearly and 
unmistakably erroneous in granting a 100 percent rating for 
bilateral glaucoma?

Under 38 C.F.R. § 3.105(a), previous determinations that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  In order for a claim of 
clear and unmistakable error to be valid, there must have 
been an error in the prior adjudication of the claim; either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Id. at 245.  See also, Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that a clear and unmistakable error is one of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  When attempting to raise a 
claim of clear and unmistakable error, a claimant must 
describe the alleged error with some degree of specificity, 
and, unless it is the kind of error, that if true, would be 
clear and unmistakable error on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error. Id. at 43- 
44.  Fugo further held that neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process), meet the restrictive definition of 
clear and unmistakable error.  Id.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 (2007) provides that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in the physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given to whether 
the veteran attained improvement under the ordinary 
conditions of life.  38 C.F.R. § 3.343 (2007).

In 1997, the provisions of 38 C.F.R. § 4.84a (1997), provided 
a 100 percent rating if the concentric contraction of the 
visual field was to 5 degrees bilaterally.  Note (2) to this 
regulation required that the contraction be within the stated 
degrees, temporally; however, the nasal contraction may be 
less.

The veteran contends that he is entitled to a restoration of 
his prior 100 percent rating for bilateral glaucoma.  In its 
November 2005 rating decision, the RO noted that the 
veteran's originally assigned evaluation of 100 percent was 
based on clear and unmistakable error (incorrect application 
of the regulatory provisions) in the April 1997 rating 
decision and that under the rating criteria he was entitled 
to no more than a 70 percent evaluation.  The November 2005 
rating decision found that according to Note (2), 38 C.F.R. 
§ 4.84(a), Diagnostic Code 6080, the average of the temporal 
contraction readings should have been used when determining 
the average concentric contraction.  Therefore, instead of 
left and right average concentric contraction of visual 
fields of 4.75 and 3.125, respectively, the RO determined 
that they should have been 5.667 and 8.333, respectively.  As 
such, only a 70 percent rating was warranted.  

In this case, however, at a January 1997 VA examination both 
the right and left eyes did not show concentric contraction 
temporally to 5 degrees or less.  Rather, the appellant 
showed 10 degrees of right eye temporal concentric 
contraction, and the left eye showed 13 degrees of temporal 
concentric contraction.  Hence, because neither the left nor 
the right temporal contraction was to 5 degrees or less, 
those examination findings did not support a 100 percent 
rating under the provisions of Note (2) to 38 C.F.R. § 4.84a.  
Accordingly, the April 1997 award of a 100 percent rating was 
clearly and unmistakably erroneous, and the claim must be 
denied.

II.  Dependents' Educational Assistance

Educational assistance is available to a child or spouse of a 
veteran or serviceperson, who, in the context of this appeal, 
was discharged from service under conditions other than 
dishonorable and has a permanent total service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 
21.3020, 21.3021.

In the present case, the veteran was honorably discharged 
from service.  Significantly, however, in light of the 
foregoing discussion it is evident that the appellant in 
April 1997 did not have a service connected disorder that was 
100 percent disabling.  Moreover, there was no evidence 
service-connected for his bilateral glaucoma was permanently 
and totally disabling.  Therefore, the criteria for 
entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 have not been met.

III.  Special Monthly Compensation

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or housebound status.  The need for aid 
and attendance means being helpless or nearly so helpless as 
to require the aid and attendance of another person.  38 
C.F.R. § 3.351(b)(3).  Compensation at the aid and attendance 
rate is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352 (a).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  Id.

The veteran is service-connected for bilateral glaucoma, 
rated 100 percent disabling.  He has no other service 
connected disorders.  In addition, the veteran has been 
awarded special monthly compensation for loss of vision 
(light perception only) in one eye (right eye).

According to 38 C.F.R. § 4.79, with visual acuity of 5/200 
(1.5/60) or less, bilaterally, or when the visual field is 
reduced to five degrees concentric contraction bilaterally, 
the question of entitlement on account of regular aid and 
attendance will be determined on the facts in the individual 
case.  

In the present case, the clinical records show that the 
veteran is not permanently bedridden or so helpless as to be 
in need of regular aid and attendance due to his service 
connected glaucoma.  

During an April 2004 VA examination for Aid and Attendance or 
Housebound status, the examiner noted that the veteran was 
then currently a government employee who worked at least 40 
hours a week as a cost analysis planner for the U.S. Coast 
Guard.  Due to his visual problems, he was allowed to work 
out of his home using a computer screen with large print.  As 
such, he was able to perform his duties without any major 
restrictions.  The veteran's main concern related to his need 
to appear for weekly meetings at the U.S. Coast Guard in 
Groton, Connecticut, which is approximately 50-60 miles away 
from his home.  The examiner was unable to elicit a 
definitive answer when he inquired whether the Coast Guard 
could provide the veteran with appropriate transportation.  

In a May 2005 statement, the veteran indicated that his work 
situation with the U.S. Coast Guard had changed.  The veteran 
stated that he is no longer permitted to work from home; 
therefore, he must be in the office five days a week.  
Because he was unable to drive, he stated that he has been 
using a personal attendant to drive him to and from work 
every day.  This arrangement has significantly increased the 
cost of his commute.  

There is no evidence, however, that the veteran is unable to 
feed, dress, bathe, or shave by himself due to his service 
connected disorder.  While it is clear that the veteran is 
unable to drive, there is no indication that he needs 
assistance with toileting, making sure that his clothes are 
clean, or other daily living activities.  The medical 
evidence has not shown that without aid and attendance that 
the appellant would need nursing home care due to his service 
connected disorder.

The veteran is legally blind; however, as noted above, he is 
not helpless or bedridden due to his service-connected 
disability.  Rather, the clear weight of the evidence reveals 
that while the veteran's disability prevents him from driving 
(specifically to his current job), he is able to care for 
himself, dress, and eat.  Simply put, the evidence of record 
does not demonstrate that he is unable to attend to the 
matters of daily living or to protect himself from the 
hazards of his environment due solely to his service-
connected disability.  Consequently, special monthly 
compensation based on the need for the regular aid and 
attendance of another person is not warranted.

Likewise, special monthly compensation based upon housebound 
status is not warranted in this case because the veteran is 
not substantially confined to his dwelling and the immediate 
premises.  Although the veteran is unable to drive, there is 
no indication whatsoever that he is otherwise substantially 
confined to his home and immediate premises.  38 C.F.R. 
§ 3.350.


ORDER

The April 1997 rating decision was clearly and unmistakably 
erroneous, and entitlement to the restoration of a 100 
percent rating for bilateral glaucoma is denied.

The April 1997 rating decision was clearly and unmistakably 
erroneous, and entitlement to the restoration of dependents' 
educational assistance under 38 U.S.C. Chapter 35 is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


